DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 08/25/2022 Amendments/Arguments, which directly amended claims 1, 7, 9, 11; cancelled claims 3-6 and 10; and traversed the rejections of the claims of the 06/24/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulherin (US 2015/0198719).

    PNG
    media_image1.png
    716
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    755
    510
    media_image2.png
    Greyscale


Regarding claim 1, Mulherin discloses in Fig 1, 3 above a method comprising:
receiving a first radio signal at a first receiver (i.e. transceiver 36 of mobile unit 14), the first radio signal including a first transmitter location of a first transmitter that emitted the first radio signal (i.e. first base unit 18 positioned at known / fixed locations in and around the field 12) ([0032]);
receiving a second radio signal at the first receiver, the second radio signal including a second transmitter location of a second transmitter, the second radio signal emitted by the second transmitter (i.e. reads second, third, or fourth base unit 18 positioned at known / fixed locations in and around the field 12) ([0032]), wherein the first receiver is disposed onboard a vehicle, the first transmitter is disposed off-board the vehicle, and the second transmitter is disposed off-board the vehicle ([0032]; [0034]);
calculating a phase difference between the first radio signal and the second radio signal ([0030]; [0033]; [0035]-[0038]; [0040]);
determining a transmitter distance between the first transmitter and the second transmitter ([0033]; and
determining a vehicle location of the vehicle using (a) the phase difference, (b) the transmitter distance, and (c) the first transmitter location or the second transmitter location ([0033]; [0035]-[0038]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Mulherin discloses changing movement of the vehicle based on the vehicle location ([0032]; [0035]; [0043]).
Regarding claim 8, Mulherin discloses in Fig 3 above the first radio signal is received at the first receiver and the second radio signal is received at the first receiver with the first radio signal emitted by the first transmitter and the second radio signal emitted by the second transmitter ([0035]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 9, Mulherin discloses in Fig 3 above the first radio signal and the second radio signal are received at the first receiver while the first radio receiver is disposed onboard the vehicle ([0034]-0035]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mulherin.
Regarding claim 7, Mulherin discloses the vehicle location is determined using (a) the phase difference, (b) the transmitter distance, (c) the first transmitter location or the second transmitter location as claimed ([0033]; [0035]-[0038]).  However, Mulherin does not explicitly disclose the vehicle location is determined using (d) a propagation rate of the first radio signal and the second radio signal.  However, utilizing propagation rate of a signal(s) for properly determining an object location is well known in the art (i.e. support for such well known propagation rate for determining a location can be found in US 2014/0266907 ([0006]-[0007]) which is disclosed herein).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed of invention to further utilize a propagation rate of a signal(s) for properly determining a vehicle location since such utilization of propagation rate are well known in the art.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 11-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,945,931 discloses systems, methods, apparatuses and computer-readable storage media for navigating an unmanned aerial vehicle (UAV) using signals of opportunity.  The UAV may include a receiver for detecting a plurality of signals at two or more receiver elements.  The UAV may estimate an angle of arrival (AoA) for at least two signals of the plurality of signals, and may estimate a position of the receiver based, at least in part, on the AoA for each of the at least two signals.  Known locations of the transmitters that are transmitting the at least two signals may be used in conjunction with the AoAs to determine the estimate of the position of the receiver.  More than two signals may be used to localize the estimated position of the receiver.
US 9,829,560 discloses embodiments use scanning devices to characterize radio signals received at a number of locations within a geographical area of interest.  The signal characteristics along with the location information associated with the characteristics are stored in a centralized reference database.  A mobile device characterizes signals it receives at a certain location and compares the characteristics with the signal characteristics stored in the reference database to obtain accurate location information of the certain location.
US 2014/0266907 discloses a geolocation system includes an originator device configured to transmit a first wireless signal to a transponder device.  The transponder device is configured to transmit a second wireless signal to the originator device.  The system includes at least one observer device configured to receive the first wireless signal from the originator device and receive the second wireless signal from the transponder device.  The system also includes a first processor configured to calculate a transactional difference range at the at least one observer device based on the first wireless signal received at the observer device and the second wireless signal received at the observer device.  A corrected transactional difference range value may be calculated by subtracting a time-of-flight of the first wireless signal from the originator device to the transponder device from the transactional difference range.  A method of performing geolocation using a transactional difference range is also disclosed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646